PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
BDUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/477,518
Filing Date: 11 Jul 2019
Appellant(s): HANGZHOU XINGLU TECHNOLOGIES CO., LTD



__________________
James P. Delaney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, and 7 of copending Application No. 16/477,654 (reference application).

Claims 1, 2, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7 of copending Application No. 16/477,691 (reference application).
.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/477,747 (reference application).
.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5-7 of copending Application No. 16/477,777 (reference application).
.

Claims 1-5  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5 and 7 of copending Application No. 16/477,525 (reference application).
.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-11 of copending Application No. 16/477,599 (reference application).
.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, and 6 of copending Application No. 16/477,524 (reference application). 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of copending Application No. 16/477,621 (reference application). 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 7, and 8 of copending Application No. 16/477,523 (reference application). 

Claims 1-6, 8, 14, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 4 6 8 7 of copending Application No. 16/477519 (reference application). 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, CN103980596, in view of Li et al, CN105017658 (referred to herein as Li’658).

Claims 8, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li et al, CN103980596, and Li et al, CN105017658, as applied to claims 1-6 above, and further in view of Ikemoto et al, US2003/0124284.

(2) Response to Argument
Regarding the nonstatutory double patenting rejections over copending applications 16/477519, 16/477523, 16/477525, 16/477524, 16/477599, 16/477654, 16/477747, 16/477691, 16/477621, and 16/477777.
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional (MPEP § 804(B)(1)).
Applicant has neither provided arguments and/or evidence that the claimed invention is patentably distinct from the reference claims nor filed a terminal disclaimer. The nonstatutory double patenting rejections therefore should be affirmed.

Regarding the rejection over Li et al, CN103980596, in view of Li et al, CN105017658 (referred to herein as Li’658).
Applicant argues that the cited reference does not teaches or suggest the production of a branched polyethylene that comprises an ethylene homopolymer having a degree of branching of 60 to 105 branches/1000 carbon atoms, a weight average molecular weight of 268000 to 518000, and a Mooney viscosity ML (1+4) at 125 °C of 42 to 102.
As discussed in the previous Actions, Li discloses the production of a polyethylene rubber which is a hyperbranched ethylene homopolymer characterized by a degree of branching of 106 to 125 branches/1000 carbon atoms; a weight average molecular weight of 92000 to 420000, overlapping the claimed range; and a Mooney viscosity ML (1+4) of 2.12 to 86.63, overlapping the claimed range. 
It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).
As noted above, the prior art ranges for weight average molecular weight and Mooney viscosity overlap the claimed ranges; it therefore would have been obvious to one of ordinary skill in the art to prepare a branched polyethylene rubber having the claimed properties of weight average molecular weight and Mooney viscosity in view of the prior art. Furthermore, the difference between the degree of branching in the prior art polymer and the claimed polymer is small-only 1 branch/1000 carbon atoms.
Li renders obvious the production of a rubber that 1) has a branched ethylene homopolymer structure like the claimed invention, 2) has the same properties of weight average molecular weight and Mooney viscosity as the claimed invention, and 3) is made via the same process of chain-walking polymerization using an α-diimine nickel catalyst as is used in the production of the claimed invention.  Given these similarities, an ordinary artisan would reasonably expect that the inclusion of 1 additional branch per 1000 carbon atoms would not result in a significant change in the polymer’s final properties. The prior art polymer having 106 branches/1000 carbon atoms therefore would reasonably be expected to have the same properties as the claimed invention. Li therefore renders obvious the production of a branched polyethylene rubber as recited in the instant claims.   
Applicant argues that the claimed invention yields unexpected results, citing the Declaration of Tao Xu submitted 6/21/2021. Applicant argues that the data presented in Figure 1 of the Declaration demonstrates that there is an unexpected increase in melting point as a function of degree of branching.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range; In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance"; see Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02).
Applicant argues that the branched polyethylene of the instant claims will have a mutation near the degree of branching of 105, citing Figure 1 of the declaration. Contrary to applicant’s argument, the declaration does not clearly demonstrate that there is a change in the relationship between degree of branching and melting temperature at a degree of branching at or near 105, but not more than 105. The data depicted in Figure 1 skips from a polymer containing 105 branches/1000 carbon atoms (PER-3) to a polymer having 116 branches/1000 carbon atoms (PER-2). This represents an increase in the degree of branching of about 10.5%. No evidence has been presented from polymer(s) wherein the degree of branching is only slightly higher than 105; applicant’s Figure 1 therefore does not clearly demonstrate that the alleged mutation does not occur at a branching degree over 105 as there is no data from samples wherein the degree of branching is greater than 105 by only a small amount, as taught by Li.
Li renders obvious the production of a rubber containing 106 branches/1000 carbon atoms. The difference between the prior art rubber and the claimed invention therefore is only 1 additional branch/1000 carbon atoms; note that this corresponds to an increase in the degree of branching of only 1% relative to the claimed upper limit of 105 branches/1000 carbon atoms. The difference in the degree of branching between the comparative example and the inventive example shown in applicant’s Figure 1 is therefore much greater than the difference between the degree of branching taught by Li and the claimed invention. Because this difference between the cited examples is so much greater than the difference between the claimed invention and the prior art, the cited data does not demonstrate that the prior art yields an unexpected result relative to the prior art.
Furthermore, note that the data presented in Table 1 and Figure 1 of the Declaration shows a reasonably linear relationship between the melting point and number of branches/1000 carbon atoms for the data points obtained from samples wherein the number of branches is greater than or equal to 105 branches/1000 carbon atoms, with the melting point decreasing approximately 1.1 °C per additional branch. Based on applicant’s Figure 1, it is reasonably expected that the melting point of a polymer having 106 branches/1000 carbon atoms would only be about 1.1 °C less than the melting point of the inventive polymer having 105 branches/1000 carbon atoms. No evidence has been provided to demonstrate that such a change would be unexpected, or of statistical and practical significance. Contrary to applicant’s argument, Figure 1 of the Declaration therefore does not demonstrate that there is an unexpected difference in the properties of the claimed rubber having 105 branches/1000 carbon atoms and the prior art rubber having 106 branches/1000 carbon atoms.
Applicant further argues that the claimed invention is unexpectedly characterized by superior tensile strength; however, the provided data is inconclusive with respect to this property. Applicant’s Declaration compares an inventive rubber characterized by 105 branches/1000 carbon atoms to three comparative polyethylene rubbers each having 106 branches/1000 carbon atoms (see pages 8 to 9 of the submitted Declaration). 
The cited Declaration does not compare the weight average molecular weight or Mooney viscosity of the polymer used in Supplementary Example 1 of the invention with that of the polymers used in the comparative examples. As such, it is unclear whether these properties have comparable values in the inventive example and the comparative examples. It is therefore unclear whether the differences in properties are due to the change in the degree of branching, as alleged by applicant, or if they are the result of differences between the compositions of the inventive example and the comparative examples.
Furthermore, as reported in the Declaration, Example 1 of Li having 106 branches/1000 carbon atoms is characterized a tensile strength of 27.2 MPa; note that this value is higher than the reported tensile strength of the Supplementary example 1 of the invention having 105 branches/1000 carbon atoms. For Examples 2 and 3 of Li, the difference in tensile strength is so small as to appear to be negligible-i.e., less than 2 MPas. No evidence and/or arguments have been provided to demonstrate that this small difference is unexpected or of either statistical or practical importance. The data provided in the Declaration therefore does not demonstrate that the claimed invention is characterized by an unexpected improvement in tensile strength compared to the prior art as alleged by applicant. Rather, applicant’s data demonstrates that the prior art rubber having 106 branches/1000 carbon atoms is characterized by a tensile strength that is either comparable to or even superior to the tensile strength of the claimed rubber having 105 branches/1000 carbon atoms.
Applicant argues that the prior art does not teach that the mechanical properties of branched polyethylene rubber are generally superior compared to that of traditional ethylene/propylene rubber. Applicant can rebut a prima facie case of obviousness by showing that there are new or unexpected results relative to the prior art; see Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004) (MPEP § 2144.05(III)(B)). Li does not disclose the production of a traditional ethylene/propylene rubber; rather, the prior art discloses a hyperbranched polyethylene rubber which is a homopolymer of ethylene. Applicant’s argument that the claimed invention yields unexpected results compared to an ethylene/propylene rubber therefore is not persuasive because it does not compare the claimed invention to the closest prior art.
Applicant argues that the examiner did not provide a reason why the combination of references would have been made. In response, it is noted that paragraphs 64-66 of the Office Action mailed on 1/21/2021 explains that Li’658 teaches that it was known in the art to add 50 to 60 parts of a plasticizer to rubber compositions to improve processability and 2.5 to 3.5 parts of a lubricant such as polyethylene glycol to increase lubricity and reduce power consumption during processing. Li’658 further teaches that it was known to add 1.2 parts of an antioxidant to stabilize the composition against oxidative damage and extend the service life of rubber products.
Li and Li’658 are both directed towards the production of crosslinkable rubber compositions from ethylene-based polymers. It therefore would have been obvious to modify the composition of Li by adding those components to obtain a final composition having the improved properties taught by Li’658. Applicant has not provided any arguments and/or evidence pointing out the supposed error(s) in this reasoning. It is therefore maintained that it would have been obvious to modify the composition of Li per the reasons of record

Regarding the rejection over Li et al, CN103980596, in view of Li et al, CN105017658 (referred to herein as Li’658), and Ikemoto et al, US2003/0124284.
Applicant argues that the examiner did not provide an reasoning why the combination of references would have been made. 
In response, it is noted that paragraphs 67-71 of the Office Action mailed on 1/21/2021 explains that Ikemoto teaches that it was known in the art to form radiator hoses having the claimed structure from EPDM. Given that 1) Li teaches that polyethylene rubber of CN103980596 is intended to be used as a less expensive substitute for conventional diene-containing rubbers and 2) that it is suitable for use in the production of vehicle components, it therefore would have been obvious to modify the teachings of Li by using the prior art rubber to make a hose having the claimed structure in order to have a commercially marketable end-use for the prior art composition. Applicant has not provided any arguments and/or evidence pointing out the supposed error(s) in this reasoning. It is therefore maintained that it would have been obvious to modify the composition of Li per the reasons of record

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
Conferees:
/MARGARET G MOORE/Primary Examiner, Art Unit 1765  
  
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.